DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to” “a raster image generator configured to” “an operation unit configured to” “an image forming device configured to,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170223225 to Kaneda in view of US Patent Application Publication Pub. No. US 20150254535 to Suzuki further in view of JP 2016172435 to Katabami.



        Regarding claim 1, Kaneda discloses an image formation apparatus comprising (paragraph 23; image forming apparatus 101): 
         a communication unit configured to (limitation interpreted under 35 U.S.C. 112(f) as the LAN Interface circuit) receive, as a printing job, a printing setting and printing data corresponding to the printing setting (paragraph 28-33, 48-50; network I/F 204 (communication unit) receives PDL data which includes sheet type information (setting) and print data), the printing setting including a size (paragraph 42; PDL data includes type information that includes size),  but not designating which of the longitudinal-feed and lateral-feed envelopes undergoes printing (paragraph 14, 60-65, 50, 52, 65; if PDL does not include top-bottom information such as the 541 which is longitudinal feed and 542 which is lateral feed then no designation of longitudinal-feed and lateral-feed for envelope type sheet determined in s4004), 
       a controller configured to control execution of the printing job received (paragraph 26-30, 46; control unit 301/CPU execute printing); 
       a raster image generator configured to (limitation interpreted under 35 U.S.C. 112(f) as the video controller ), upon being instructed by the controller, generate a raster image corresponding to the longitudinal-feed envelope or a raster image corresponding to the lateral-feed envelope in accordance with the printing data (paragraph 43, 48, 62-63, 77; PDL data is rasterized and rasterized data is rotated in s4010 to generate raster image by the control unit; for lateral-feed envelope (542 in Fig. 5) a raster image with rotation of 270 degrees is generated and for longitudinal-feed envelope (543), raster image rotated with 180 degrees is generated based on PDL data); 
       an operation unit configured to (limitation interpreted under 35 U.S.C. 112(f) as the display ), upon being instructed by the controller, display a screen that receives a selection between the longitudinal-feed and lateral-feed envelopes, to receive the selection made by a user (paragraph 40, 43, 48, 50, 62-65, 77; user designates on screen 540 either one of  lateral-feed envelope (542 in Fig. 5) and for longitudinal-feed envelope (543)); and 
         an image forming device configured to (limitation interpreted under 35 U.S.C. 112(f) as the printer), upon being instructed by the controller, perform printing with the raster image corresponding to the longitudinal-feed or lateral-feed envelope (paragraph 37-40; printer engine under control by control unit; paragraph 59-65, 77-78; printer prints one of a raster image rotated 270 degrees or a raster image rotated 180 degrees that correspond to selected lateral or longitudinal feed 542/542).
However Kaneda does not disclose the printing setting including a size corresponding to one of a longitudinal-feed envelope and a lateral-feed envelope;
the longitudinal-feed envelope and the lateral-feed envelope having an equal shorter-side length and an equal longer-side length, and having respective flaps attached in mutually different directions.
       Suzuki discloses the printing setting including a size corresponding to one of a longitudinal-feed envelope and a lateral-feed envelope (paragraph 53-54, 73; print setting in Fig. 4 includes sheet size input or preset sheet size such as ISO-B5 for envelope having flap in front end which can be either 303 or 304 (longitudinal or lateral feed));
        the longitudinal-feed envelope and the lateral-feed envelope having an equal shorter-side length and an equal longer-side length, and having respective flaps attached in mutually different directions (paragraph 42; Fig. 3 shows envelopes 301 having equal long and short side and flap on long side for longitudinal feed and 302 having equal long and short side and flap on short side for lateral feed; flaps on 301 and 302 are mutually different direction (one on long side and one on short side)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kaneda as taught by Suzuki to provide different types of envelopes having various orientations as input for printing.
        The motivation to combine the references is to provide option to user for inputting size information of envelope in addition to flap position setting/state to implement various printing modes of envelopes (paragraph 53-67).

       However Kaneda does not disclose a raster image generator configured to, upon being instructed by the controller, generate a raster image corresponding to the longitudinal-feed and a raster image corresponding to the lateral-feed in accordance with the printing data;
      an image forming device configured to, upon being instructed by the controller, perform printing with the raster image corresponding to the longitudinal-feed or lateral-feed selected.
      Katabami discloses a raster image generator configured to, upon being instructed by the controller, generate a raster image corresponding to the longitudinal-feed and a raster image corresponding to the lateral-feed in accordance with the printing data (paragraph 70-71, 76-78, 85; raster image in both long side feed (lateral) and short side feed (longitudinal) are created (D1 and D2) under CPU control; );
      an image forming device configured to, upon being instructed by the controller, perform printing with the raster image corresponding to the longitudinal-feed or lateral-feed selected (paragraph 85; raster image data associated with lateral feed or longitudinal feed can be selected and printed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kaneda as taught by Katabami to provide raster generation of image data for different orientation of paper.
        The motivation to combine the references is to provide a faster printing process by generating both raster image data for both orientations such that depending on what orientation is in the tray the raster image data is available associated with this orientation and no new raster image data has to be generated (paragraph 70-71, 76-78, 85).




           Regarding claim 5, see rejection of claim 1.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170223225 to Kaneda in view of US Patent Application Publication Pub. No. US 20150254535 to Suzuki further in view of JP 2016172435 to Katabami further in view of US Patent Application Publication Pub. No. US 20020051182 to Sommer.

           Regarding claim 2, Kaneda discloses the image formation apparatus according to claim 1, wherein the image forming device includes a feed tray into which a printing sheet is supplied (paragraph 37, 49; sheet supplied from manual tray), and, the controller controls the operation unit to display a screen requiring the user to place one of the longitudinal-feed and lateral-feed envelopes (paragraph 40, 43, 48, 50,  62-65, 77; user designates on screen 540 either one of  lateral-feed envelope (542 in Fig. 5) and for longitudinal-feed envelope (543); paragraph 69; screen 620 requires user to place longitudinal envelop in direction shown in 621), and controls the image forming device to perform printing on the longitudinal-feed or lateral-feed envelope placed, using the raster image corresponding to the longitudinal-feed or lateral-feed envelope (paragraph 37-40; printer engine under control by control unit; paragraph 59-65, 77-78; printer prints one of a raster image rotated 270 degrees or a raster image rotated 180 degrees that correspond to selected lateral or longitudinal feed 542/542 after envelope is placed). 
Kaneda discloses longitudinal-feed and lateral-feed envelopes. However Kaneda does not disclose when the feed tray is supplied with neither of the longitudinal-feed and lateral-feed.

       Sommer discloses when the feed tray is supplied with neither of the longitudinal-feed and lateral-feed (paragraph 42-45; in step S3 when print job sheet type is not found in any of the trays then the one empty feed tray is supplied with no paper (supplied with neither of the longitudinal-feed and lateral-feed)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kaneda in view of Suzuki further in view of Katabami as taught by Sommer to provide tray detection system.
        The motivation to combine the references is to provide notification to user at remote terminal that submitted the job to place paper in the tray when the print job is received without a sheet provided at specific tray thereby reducing the amount of time needed to print by notifying immediately upon receipt of the job (paragraph 42-45, 52-55).






Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170223225 to Kaneda in view of US Patent Application Publication Pub. No. US 20150254535 to Suzuki further in view of JP 2016172435 to Katabami further in view of US Patent Application Publication Pub. No. US 20020051182 to Sommer further in view of JP 2011128426 to Watanabe.

           Regarding claim 3, Katabami discloses the image formation apparatus according to claim 2, wherein the image forming device includes a plurality of feed trays each configured to feed a supplied printing sheet, and when one of the plurality of feed trays is supplied with the longitudinal-feed, and another one of the plurality of feed trays is supplied with the lateral-feed (paragraph 74; first tray has landscape (lateral) and second tray has vertical (longitudinal) feeding of sheet ) and Kaneda discloses the longitudinal-feed, and the lateral-feed envelope (paragraph 14, 60-65, 50, 52, 65; if PDL include top-bottom information such as the 541 which is longitudinal feed and 542 which is lateral feed).However Kaneda does not disclose the controller controls the operation unit to display the screen that receives the selection between the longitudinal-feed and lateral-feed, and controls the image forming device to feed the longitudinal-feed or lateral-feed envelope corresponding to the selection received, to perform printing. 
         Watanabe discloses the controller controls the operation unit to display the screen that receives the selection between the longitudinal-feed and lateral-feed envelopes, and controls the image forming device to feed the longitudinal-feed or lateral-feed corresponding to the selection received, to perform printing (paragraph 48-52, 72-76; plurality paper cassettes each having either portrait (longitudinal) or landscape (lateral) feed setting (either “1” or “0” for value of 703); user can select in 602 of Fig. 6 whether to use A4 portrait or A4 landscape for printing; paragraph 51, 73-74, 76; cassette associated with identifier 701 of the selected paper cassette by user on display is used for feeding paper and printing ).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kaneda in view of Suzuki further in view of Katabami further in view of Sommer as taught by Watanabe to provide display screen for selection of paper/sheet orientation for printing.
        The motivation to combine the references is to provide print sheets in plural trays having different orientations that can be selected via simple operation on display screen to provide printing using selected orientation sheet (paragraph 48-52, 72-76).


       


           Regarding claim 4, Sommer discloses the image formation apparatus according to claim 3, wherein when the printing job is instructed by an external apparatus capable of communication via the communication unit, the controller sends, to the external apparatus, a notification indicating that the feed tray or the operation unit needs to be operated (paragraph 32; workstation (external terminal) communicates with printer via control unit 14 and DAC (communication unit); paragraph 42-45, 52-55; notification sent to workstation indicating user to put paper in tray).








Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200314254 to Iwasaki.
US 20210089250 to Jo.
US 20150036172 to Tachibana.
US 20170094109 to Inui.
US 20170094110 to Hiraike.
JP 2020082523 to Otaka.







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/01/2022